            Case 1:20-cv-00216-SM Document 6 Filed 02/26/20 Page 1 of 2




                               UNITIED STATES DISTRICT COURT
                                          FOR THE
                                DISTRICT OF NEW HAMPSHIRE




Ryan Hardy and Matthew O’Connor,
                  Plaintiffs
v.                                            CIVIL ACTION NO. 1:20-cv-00216
Granite State Insurance Company,
                  Defendant

           DEFENDANT GRANITE STATE INSURANCE COMPANY’S
     CORPORATE DISCLOSURE STATEMENT PURSUANT TO LOCAL RULE 7.1

       Pursuant to Local Rule 7.1 of the United States District Court for the District of New

Hampshire, the Defendant Granite State Insurance Company, states the following:

       1.      Granite State Insurance Company is a direct, wholly-owned subsidiary of AIG

               Property Casualty U.S., Inc.

       2.      AIG Property Casualty U.S., Inc. is a wholly-owned subsidiary of AIG Property

               Casualty Inc.

       3.      AIG Property Casualty Inc. is a wholly-owned subsidiary of American

               International Group, Inc.

       4.      American International Group, Inc. is a publicly-held corporation.

       5.      No parent entity or publicly-held entity owns 10% or more of the stock of

               American International Group, Inc.
               Case 1:20-cv-00216-SM Document 6 Filed 02/26/20 Page 2 of 2




                                                   The Defendant,
                                                   GRANITE STATE INSURANCE COMPANY
                                                   By its attorney,



                                                   /s/ Tamara Smith Holtslag_____________
                                                   Tamara Smith Holtslag, Bar No. #20442
                                                   PEABODY & ARNOLD LLP
                                                   Federal Reserve Building
                                                   600 Atlantic Avenue
                                                   Boston, MA 02210-2261
                                                   (617) 951-2100
Dated: February 26, 2020                           tsmith@peabodyarnold.com




                               CERTIFICATE OF SERVICE

        I, Tamara Smith Holtslag, do hereby certify, that I have this 26th day of February, 2020,
served the foregoing document, by causing a copy thereof, to be sent electronically to the
registered participants in this case, as identified on the Notice of Electronic Filing (NEF) and
paper copies to be mailed to non-registered participants.

                                                     /s/ Tamara Smith Holtslag
                                                     Tamara Smith Holtslag


1715752
15951-205410




                                               2
